DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/21 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding claim 3, the term “the relay mirror” should change to – the relay lens --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cerruti (US Patent No. 5,778,548) in view of Kosmowski et al (US Patent No. 4,379,308).
Regarding claim 1; Cerruti discloses a multi-distance testing device (e.g., a viewing device for effecting three-dimensional non-contacting measurements 1 @ figure 1) comprising: 
a testing machine (T @ figure 1) configured to support a component (60 @ figure 1); 
a movable element (12  @figure 1 and col.2 lines 16-20: e.g., a known measuring machine 10, e.g. a movable gantry type, presents an element (column) 12 which is movable by actuators (not shown) within a three-dimensional space T) on one side of the testing machine (T @ figure 1); 
a mobile platform (measuring head 15 @ figure 1) connected to the movable element (12 @ figure 1), the mobile platform (15 @ figure 1) being slidable (e.g., directions Y, Z axis in figure 1) on the movable element (12 @ figure 1); 
a fixing frame (18 @ figure 1) fixed on the mobile platform (15 @ figure 1); 
a display screen (viewing sensor 25 @ figures 1 and 2a-2b and col.2 lines 48-55: e.g., viewing sensor 25 comprises an outer casing 28, which is connected to connecting device 22, and which houses a television camera 31 (shown schematically) and a source 33 of a laser beam 35.  Camera 31 covers a three-dimensional space 38 shown in FIG. 3 by a pyramid-shaped solid angle with its vertex at the lens (not shown) of camera 31) fixed on the fixing frame (18 @ figures 1 and 2a-2b) and configured to display test charts (figures 2a-2b and 3-4); 
a relay lens (col.2 lines 52-55: e.g., Camera 31 covers a three-dimensional space 38 shown in FIG. 3 by a pyramid-shaped solid angle with its vertex at the lens (not shown) of camera 31) between the display screen (camera 31 of the viewing sensor 25) and the component (60 @ figure 1) on the testing machine (T @ figure 1); wherein the relay lens of the camera (31 @ figure 3-4) of the display screen (25 @ figures 3-4) shortens a test distance to construct an infinite test distance in a predetermined space (figures 3-4); and 
a control system (52 and PC computer @ figure 1 and col.3 lines 33-41: e.g., a central processing unit 52 conveniently comprising a VAX microcomputer, which communicates with measuring machine 10 (by which it is supplied with the measurement of the location of element 12) and with viewing sensor 25.  More specifically, sensor 25 is connected to an image processing PC computer (e.g. a PC 486), which is connected by a DECNET network 53 to unit 52 to supply the three-dimensional information picked up within measurability space 47) electrically connected or signal connected to the display screen (15, 25 @ figure 1); 52 and PC @ figure 1) drives the mobile platform (15 @ figures 1 and 2a-2b) to move to a first designated position (figure 2a) and controls the display screen (15, 25 @ figures 1 and 2a-2b) to switch and display different test charts (figure 2b) according to a distance (figures 3-4) between the display screen (15, 25 @ figures 1 and 3-4) and the component (60 @ figure 1) the testing machine (T @ figure 1). See figures 1-6

    PNG
    media_image1.png
    3408
    2320
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    3408
    2320
    media_image2.png
    Greyscale

	Cerruti discloses all of feature of claimed invention except for a first guide rail on one side of the testing machine. However, Kosmowski et al teaches that it is known in the art to provide a first guide rail (114, 126 @ figure 1 or 201, 202, 203 @ figure 2 and claim 2: e.g., a first guide rail; a table supporting said surface and controllably slidable on said first guide rail along a first line; a second guide rail disposed in a fixed position above and perpendicular to said first guide rail) on one side of the testing machine (col.4 lines 19-27: e.g., The surface 104 is typically a printed circuit board PCB or microelectronic photomask print). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention multi-distance testing device of Cerruti with a first guide rail on one 
Regarding claim 3; Cerruti discloses the relay lens (col.2 lines 52-55: e.g., Camera 31 covers a three-dimensional space 38 shown in FIG. 3 by a pyramid-shaped solid angle with its vertex at the lens (not shown) of camera 31) of camera (31 @ figure 3) of the viewing sensor (25 @ figures 1 and 2a-2b) is electrically or signally connected to the control system (52, PC @ figure 1), and the control system (52, PC @ figure 1) controls the relay lens (col.2 lines 52-55: e.g., Camera 31 covers a three-dimensional space 38 shown in FIG. 3 by a pyramid-shaped solid angle with its vertex at the lens (not shown) of camera 31) of the camera (31 @ figure 3) of the viewing sensor (25 @ figures 2a-2b and 3) to a second designated position (figure 2b) when the relay lens constructs an infinite test distance (figures 3-4).
Regarding claim 4; Cerruti discloses the relay lens of the camera (31 @ figure 3) of the viewing sensor (25 @ figures 2a-2b) is movable in a direction perpendicular to an extending direction of the moveable element (12 @ figures 1 and 2a-2b). 
Cerruti discloses all of feature of claimed invention except for the first guide rail. However, Kosmowski et al teaches that it is known in the art to provide the first guide rail (114, 126 @ figure 1 or 201, 202, 203 @ figure 2 and claim 2: e.g., a first guide rail; a table supporting said surface and controllably slidable on said first guide rail along a first line; a second guide rail disposed in a fixed position above and perpendicular to said first guide rail). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention multi-distance testing device of Cerruti with limitation above as taught by Kosmowski et al for the purpose of improving the accuracy of the measurement with the effects of the granularity of the pixel grid representation of the camera's field of view.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cerruti  in view of Kosmowski et al as applied to claim 1 above, and further in view of Keller et al (WO 2016/162461 A1).
Regarding claim 8; Cerruti in view of Kosmowski et al combination discloses all of feature of claimed invention except for an anti-reflective plate on the mobile platform. However, Keller et al teaches that it is known in the art to provide an anti-reflective plate (40 @ figure 4 and paragraph 1 in page 5: e.g., The housing cover comprises a sheet, plate or a molded part of Polymethylpentene (PMP), polytetrafluoroethylene (PTFE), polypropylene (PP) or Polyester, which has a thickness between 0.5 mm and 3 mm. Housing covers made of such synthetic materials are generally opaque (anti-reflective) for infrared radiation medium wavelength range of 8 μm to 14 μm) on the mobile platform (PIR motion detector in figure 4). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention multi-distance testing device of Cerruti with limitation above as taught by Keller et al for the purpose of protecting infrared-sensitive sensor in a sensor housing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cerruti  in view of Kosmowski et al as applied to claim 1 above, and further in view of Okabe (US 2012/0103154).
Regarding claim 9; Cerruti in view of Kosmowski et al combination discloses all of feature of claimed invention except for the first guide rail is one of a roller linear guide rail, a cylindrical linear guide rail, and a ball linear guide rail. However, Keller et al teaches that it is known in the art to provide the first guide rail (31 @ figure 1) is one of a roller linear guide rail, a cylindrical linear guide rail (paragraph [0023]: e.g., a support rail of a linear bearing which is referred to as a linear-motion guide or a linear guide is used as the guide rail 31… a servomotor (not shown) for driving and rotating the ball screw, and a ball nut which is fitted and supported by the ball screw and is fixed to the "X"-axis carriage 30), and a ball linear guide rail. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention multi-distance testing device of Cerruti with limitation above as taught by Okabe for the purpose of controlling correction in a movement control of the carriage on the guide rail.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cerruti  in view of Kosmowski et al as applied to claim 1 above, and further in view of Anderson et al (US Patent No. 6,867,051).
Regarding claim 10; Cerruti in view of Kosmowski et al combination discloses all of feature of claimed invention except for the display screen is a liquid crystal display screen or an organic light emitting diode display screen. However, Anderson et al teaches that it is known in the art to provide the display screen is a liquid crystal display screen (606 @ figure 6 and col.18 lines 41-46: e.g., a liquid crystal display screen 606. The liquid crystal display screen 606 receives output data from the processing unit and displays it to an operator of the reader device 600) or an organic light emitting diode display screen. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention multi-distance testing device of Cerruti with limitation above as taught by Anderson et al for the purpose of displaying clearly these results of tests or errors in the improving to classify the solution samples.
It is noted that the feature “or” is alternative.


Allowable Subject Matter
Claims 2 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a multi-distance testing device comprising all the specific elements with the specific combination including further comprising a plurality of inductors on the first guide rail or on one side of the first guide rail; wherein each of the plurality of inductors is corresponding to a testing distance; the plurality of inductors is electrically connected or signal connected to the control system; the plurality of inductors sense whether the mobile platform has been moved to a first designated position and sound alarm when the position of the mobile platform deviates from the first designated position in set forth of claim 2.
The prior art of record, taken alone or in combination, fails discloses or render obvious a multi-distance testing device comprising all the specific elements with the specific combination including further comprising a second guide rail; wherein the relay lens is connected to the second guide rail and slidable on the second guide rail; and the control system controls the relay lens to slide on the second guide rail to the second designated position when the relay lens constructs an infinite test distance in set forth of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Grupp (2008/0033680) discloses a measurement point is approached with a probe head arranged on a displacement mechanism having at least two supports.
2) Breyer et al (US Patent No. 5,333,386) discloses coordinate-measurement machine has two length-measurement systems arranged in parallel for measuring the longitudinal displacement of a probe carried by the portal of the machine, and these two length-measurement systems may belong to different precision classes.
3) Wang et al (CN 210487630) discloses automatic detection of the image of different view field clearly shooting operation and processed by the image processing module and displayed on the display screen of the computer by a movement mechanism, the crack at the same time, solve the disadvantages of manual detection.
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 30, 2021


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886